Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors Denny’s Corporation: We consent to the incorporation by reference in the registration statements (Nos. 333-5301, 333-58169, 333-58167, 333-95981 (such registration statement also constitutes a post effective amendment to registration statement No. 333-53031), 333-103220, 333-120093, 333-151850 and 333-168434) on Form S-8, and the registration statement (No. 333-117902) on Form S-3 of Denny’s Corporation of our reports dated March 12, 2012 with respect to the consolidated balance sheets of Denny’s Corporation as of December 28, 2011 and December 29, 2010, and the related consolidated statements of income, shareholders’ deficit and comprehensive loss, and cash flows for each of the fiscal years in the three-year period ended December 28, 2011, and the effectiveness of internal control over financial reporting as of December 28, 2011, which reports appear in the December 28, 2011 annual report on Form 10-K of Denny’s Corporation. Greenville, South Carolina March 12, 2012
